DETAILED ACTION
Claims 2, 3, 6, 10, and 15-19 were filed with the amendment dated 04/11/2022.  Claims 1, 4, 5, 7-9, 11-14, and 20 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment dated 04/11/2022 overcomes the previously set forth 35 USC 112b rejections.
Applicant’s amendment to claim 15 that incorporates previously indicated allowable subject matter overcomes the prior art rejections. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Denk on April 28, 2022.

The application has been amended as follows: 
IN THE CLAIMS:

Claim 6 has been CANCELLED.

Allowable Subject Matter
Claims 2, 3, 10, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “a sealing ring having a circular groove for sealing the peripheral edge of the diaphragm within the circular wall of the pressure plate; a sealing plate positioned on the diaphragm; a retaining ring for retaining the sealing ring; a screw having a vent lid having a vent opening; and 2a spring positioned between the vent lid and the sealing plate; and wherein the retaining ring comprises a C-shaped clip having a first end having a first tool opening, and a second end having a second tool opening” (claim 15) in combination with the other limitations set forth in the independent claims.
U.S. Pat. No. 3,032,060 (“Huffman”), U.S. Pat. Pub. No. 2020/0149647 (“Kuehn”), and U.S. Pat. No. 2,488,968 (“Devorss”) are the closest prior art of record.
Huffmann, Kuehn, and Devorss all fail to teach or suggest a retaining ring that retains the sealing ring and comprises a C-shaped clip having a first end having a first tool opening, and a second end having a second tool opening.  It would not have been obvious to modify Huffmann, Kuehn, or Devorss to add a C-shaped clip as a retaining ring that retains the sealing ring without improper hindsight analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753